In related actions for a divorce and ancillary relief, Adam T. Bradley, the defendant in action No. 1 and the plaintiff in action No. 2, appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Capeci, J.), entered August 12, 2011, as denied those branches of his motion which were to establish a charging lien in the sum of $150,000 in favor of his attorneys Bodnar & Milone LLI] against any award of equitable distribution granted to him in this action, and a security interest in favor of Bodnar & Milone LLP, in the sum of $150,000, in the form of a nonforecloseable mortgage upon the marital residence, payable upon the sale or transfer of the residence to a third party.
*645Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in denying those branches of the appellant’s motion which were to establish a charging lien in the sum of $150,000 in favor of the law firm of Bodnar & Milone LLP (see 22 NYCRR 1400.2; see generally Gottlieb v Gottlieb, 101 AD3d 678 [2012]; Hovanec v Hovanec, 79 AD3d 816, 817 [2010]; Gahagan v Gahagan, 51 AD3d 863, 864 [2008]; Matter of Grald v Grald, 33 AD3d 922, 923 [2006]; Bishop v Bishop, 295 AD2d 382, 383 [2002]; Theroux v Theroux, 145 AD2d 625, 627-628 [1988]), and a security interest in favor of the law firm in the sum of $150,000, in the form of a nonenforceable mortgage upon the marital residence payable upon the sale or transfer of the residence to a third party (see 22 NYCRR 1400.5 [a]). Skelos, J.P., Leventhal, Hall and Miller, JJ., concur.